DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The arguments and amendments filed 12/17/2020 have been received and fully considered.  Claims 4 and 6-22 are pending.  Claims 1-3, 5 and 16 are cancelled, claims 20-22 are new and claims 4, 6, 9-10, 12 and 17-19 are amended. Claims 4 and 6-15 and 17-22 are now pending.
The previous 112 rejections are withdrawn based on the claim amendments.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 4, 6-15 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over JP2004-232922A (hereinafter ‘922) in view of JPH07310988 (hereinafter ‘988 supplied in the previous office action with machine translation attached with this office action).
Regarding claim 4:
	‘922 teaches a heat exchange unit (5) for transferring heat of an exhaust gas to a fluid to be heated, the heat exchange unit comprising: heat exchanger tubes (13) allowing the fluid to be heated to flow through the heat exchanger tubes, each heat exchanger tube including a turn-back portion (R) and a reciprocating conduit portion (13b,d and 13a,c), the reciprocating conduit portion including a first conduit portion (first portion before R of 13) leading from a starting end to the turn-back portion and a second conduit portion (second portion after R) leading from the turn-back portion to a terminal end (by 32), the heat exchanger tubes including first heat exchanger tubes, the first heat exchanger tubes being arranged in a perpendicular direction to a parallel plane that comes in contact with the turn-back portion and the reciprocating conduit portion of one of the heat exchanger tubes; and a header part (31 and 32).
	‘922 fails to disclose second heat exchanger tubes and a chamber coupled to the second conduit portions of the first heat exchanger tubes and the first conduit portions of the second heat exchanger tubes, the chamber forming a flow passage of the fluid to be heated, so that the fluid to be heated in the chamber flows in the perpendicular direction to the parallel plane.

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify ‘922 with the teachings of ‘988 to have multiple heat exchanger tubes end within header chambers rather than comprise a single tube that meanders back and forth since both means of arranging heat exchanger tubes are art equivalents well known throughout the art to be interchangeable means of arranging the heat exchanger.  See for example figures 2 and 4 of ‘988).  

Regarding claim 6:
	‘922 modified above teaches wherein the turn-back portion has a flattened portion (R, see figure 5) flattened in a direction orthogonal to a curved surface of the turn-back portion (see figures 2-3), wherein a space equal to or greater than the outer diameter of the first and second conduit portions is provided between the first and second conduit portions (see figure 2), and wherein the first or 

Regarding claim 7:
	‘922 modified above teaches wherein each heat exchanger tube is arranged with the space into which a part of the first or second conduit portion of another heat exchanger tube comes, and wherein a gap between the first or second conduit portion of the each heat exchanger tube and the part of the first or second conduit portion of the another heat exchanger tube is set to be less than the diameter of the first and second conduit portions (see figure 1 where there is no or little gap between adjacent first or second heat exchanger tubes).

Regarding claim 8:
	‘922 modified above teaches wherein a temperature gradient is set in the fluid to be heated flowing through the chambers (as modified with ‘988 above there will inherently be a temperature gradient between the first and second heat exchanger tubes since the medium will first be heated in the first tubes before being passed to the second tubes).

Regarding claim 9:
	‘922 modified above teaches a heat exchange apparatus comprising: a combustion housing (2/50) causing an exhaust gas to flow; and a heat exchange unit (5) disposed in the combustion housing, wherein the heat exchange unit 

Regarding claim 10:
	‘922 modified above teaches, wherein the turn-back portion has a flattened portion (R) flattened in a direction orthogonal to a curved surface of the turn-back portion, wherein a space equal to or greater than the outer diameter of the first and second conduit portions is provided between the first and second conduit portions, and wherein the exhaust gas is caused to flow along the parallel plane and in a direction crossing the fluid to be heated flowing through the heat 

Regarding claim 11:
	‘922 modified above teaches a burner (B) disposed below the heat exchange unit, and wherein the exhaust gas is contacted with the heat exchanger tubes in a direction crossing a flowing direction of the fluid to be heated (see figure 1).

Regarding claim 12:
	‘922 modified above teaches a hot water supply system comprising: a burner (B) combusting a fuel gas; a combustion housing (2/50) causing an exhaust gas by the burner to flow; and a heat exchange unit (5) disposed in the combustion housing, wherein the heat exchange unit includes heat exchanger tubes allowing a fluid to be heated to flow through the heat exchanger tubes, each heat exchanger tube including a turn-back portion and a reciprocating conduit portion, the reciprocating conduit portion including a first conduit portion leading from a starting end to the turn-back portion and a second conduit portion leading from the turn-back portion to a terminal end, the heat exchanger tubes including first heat exchanger tubes and second heat exchanger tubes, the first heat exchanger tubes and the second heat exchanger tubes being arranged in a perpendicular direction to a parallel plane that comes in contact with the turn-back portion and the reciprocating conduit portion of one of the heat exchanger 

Regarding claim 13:
	‘922 modified above teaches a primary heat exchange unit (21) disposed on the upstream side of a flow of the exhaust gas (see figure 1), and a conduit (21) allowing the fluid to be heated flowing through the heat exchange unit to flow to the primary heat exchange unit, wherein the heat exchange unit transfers to the fluid to be heated a latent heat of the exhaust gas after the heat exchange in the primary heat exchange unit (see figure 1).

Regarding claim 14:
	‘922 modified above teaches further comprising an air supply fan (F) supplying air to the burner, wherein the air supply by the air supply fan causes an exhaust gas generated by the burner to flow through the heat exchange unit.

Regarding claim 15:
	‘922 modified above teaches wherein the combustion housing is provided with a drain receiver (57) receiving a drain generated on the heat exchange unit.


	‘922 modified above teaches the heat exchanger tubes further include third heat exchanger tubes (24b of ‘988 as modified above), and the header part further includes another chamber (22b of ‘988 as modified above) coupled to the second conduit portions of the second heat exchanger tubes and the first conduit portions of the third heat exchanger tubes (see figure 4 of ‘988 as modified above), so that the fluid to be heated in the another chamber flows along the parallel plane.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over ‘922 in view of ‘988 as applied to claims 4, 9 and 12 above respectively, and further in view of Fujisawa et al (US PG Pub. No. 2016/0377348).
Regarding claims 17-19:
	‘922 modified above teaches wherein the header part further includes another chamber (22b of ‘988 as modified above) adjacent to the chamber, and a partition member (plate between chambers 22a and 22b, see figure 4 of ‘988 as modified above) between the chamber and the another chamber.
	‘922 modified above fails to disclose a gap is formed in the partition, and the gap of the partition member forms a bypass path.
	Fujisawa teaches a latent heat exchanger similar to ‘922 including a gap is formed in a partition member between adjacent chambers (5), and the gap of the partition member forms a bypass path (6, see figure 6).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify ‘922 with the teachings of Fujisawa to include a gap in order to reduce pressure loss (see paragraph 64 of Fujusawa).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899.  The examiner can normally be reached on Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762